Citation Nr: 0408730	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  95-16 902A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to the assignment of a higher disability 
evaluation for post-traumatic stress disorder (PTSD), 
initially evaluated as 30 percent disabling.  

2.  Entitlement to the assignment of a higher disability 
evaluation for rupture, left radial collateral ligament, 
status post reconstruction, with traumatic arthritic change, 
the minor extremity, (residuals of a left thumb injury), 
initially evaluated as 10 percent disabling.  

3.  Entitlement to the assignment of a higher disability 
evaluation for surgical scar, lateral aspect, left (minor) 
thumb, currently rated noncompensably disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had honorable active service from August 1972 to 
August 1976.  He had a subsequent period of service from 
August 1976 to June 1977 of which the character of discharge 
was such as to preclude the award of compensation benefits by 
the Department of Veterans Affairs (VA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions of the VA 
Regional Office (RO) in Roanoke, Virginia. 

In February 2001, the Board granted service connection for 
PTSD and an earlier effective date for service connection for 
his donor site scar of the left anterior thigh.  The Board 
remanded the issue of the propriety of the initial 10 percent 
evaluation assigned for his residuals of a left thumb injury, 
including consideration of a separate rating for the thumb 
scar.  In a January 2002 rating action the RO assigned a 
separate, 0 percent, rating for the surgical scar on the 
lateral aspect of the left thumb.  The case has been returned 
for review by the Board.   

The veteran's claim regarding the assignment of a higher 
disability evaluation for PTSD, initially evaluated, as 30 
percent disabling will be addressed in the remand section of 
this decision.

At the August 2003 personal hearing, the veteran raised the 
issue of entitlement to the assignment of a total rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  This is referred to the RO for the 
appropriate development.  


FINDINGS OF FACT

1.  The veteran is right-handed.

2.  The 64-degree flexion deformity of the 
metacarpophalangeal joint, results in favorable ankylosis of 
the left thumb.

3.  The left thumb surgical scar is tender on examination.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a left thumb injury have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Codes 5010, 5224 (Effective prior to and on August 26, 2002).

2.  The criteria for a 10 percent rating for the left thumb 
scar have been met.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
Diagnostic Code 7804 (as in effect prior to August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a disability rating in excess of 10 
percent for residuals of a left thumb injury.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  

In the present case, regarding the issue of an increased 
rating for residuals of a left thumb injury, a claim for 
service connection for residuals of a left thumb injury was 
received in May 1992.  A February 1995 rating action granted 
service connection for the residuals of the left thumb 
injury, and assigned a 10 percent rating.  A notice of 
disagreement was received in April 1995.  This issue was 
remanded in February 2001.  After that Remand the AOJ, in 
correspondence dated in April 2001, provided notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to identify any evidence that would help 
substantiate the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial "unfavorable" AOJ 
adjudication, the timing of the notice does not comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the appellant in April 2001 was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated without deference to 
prior adjudications, and a Supplemental Statement of the Case 
(SSOC) was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 

With respect to the duty to assist, the record reflects that 
the RO has obtained all of the veteran's medical records and 
has accorded him a physical examination in connection with 
his claim.  In addition, the RO asked him to identify any 
evidence that would help substantiate the claim.  
Additionally, he also presented testimony at hearings in 
August 2000 and August 2003 before the undersigned Veterans' 
Law Judge.  Moreover, this case was remanded in February 2001 
for additional VA medical examination and opinion.  Further, 
during the pendency of his appeal, VA promulgated new 
regulations amending the rating criteria for ankylosis and 
limitation of motion of digits of the hand, effective August 
26, 2002.  See 67 Fed. Reg. 48,784 (codified at 38 C.F.R. pt. 
4).  At the August 2003 personal hearing, he was provided 
with a copy of the new regulations that pertain to his 
disability.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, the Board finds that the notification and duty 
to assist provisions of the VCAA have been satisfied and that 
no further actions pursuant to the VCAA need be undertaken on 
the veteran's behalf.



Factual Background

A June 1976 service medical record relates that while playing 
basketball, the veteran sustained an injury to the radial 
aspect of the left thumb, five months previously.  In June 
1976, reconstruction of the radial collateral ligament of the 
first metacarpophalangeal joint of the left hand with tensor 
fascia graft was performed.    

A VA examination was conducted in November 1994.  The veteran 
reported his medical history.  His left thumb symptoms 
included pain with pressure, sensitive scars, reduced 
strength, and decreased flexion.  He indicated that the pain 
prevented him from playing the guitar.  On examination, there 
was a 3-inch scar along the palmar aspect of the left thumb.  
He had normal grip, flexion, dexterity, apposition ability 
and strength of the hand and fingers.  The thumb was 
disjointed at the metacarpophalangeal joint.  X-ray revealed 
a contraction deformity with arthritic changes, marginal 
spurring about the metacarpophalangeal joint.  

A February 1995 rating action granted service connection for 
the residuals of a left thumb injury and assigned a 10 
percent rating effective May 7, 1992.  

A VA examination was conducted in August 1995.  The veteran 
described painful grip, painful key pinch, and a scar.  On 
examination, there was a well-healed 5-centimeter surgical 
curvilinear scar on the radial aspect of the left thumb.  
There was a 55-degree flexion deformity of the left 
metacarpophalangeal joint.  He was unable to extend or flex 
the joint past 55 degrees.  There was about to 5-10 degrees 
of passive motion.  The ulnar and the radial collateral 
ligament stability appeared to be intact.  He could oppose 
the thumb to each fingertip and could bring the thumb across 
the palm to touch the base of the little finger.  Otherwise, 
there was full range of motion of the carpal metacarpal joint 
and interphalangeal joint.  X-rays revealed evidence of 
partial palmar subluxation of the metacarpophalangeal joint 
with degenerative changes.  The diagnostic impression was 
status post attempts at repair of the radial collateral 
ligament of the left thumb, left with some degree of 
subluxation and degenerative changes present and loss of 
range of motion.  

A hearing was held before the undersigned Veterans' Law Judge 
in August 2000.  The veteran reported his service and medical 
history.  His symptoms included weakness, swelling and pain.  
He also maintained that the August 1995 VA examination was 
inadequate for rating purposes.   

The Board remanded the issue regarding the assignment of a 
higher disability in February 2001 and requested further 
examination of the veteran's left thumb disability.  

A VA examination was conducted in September 2001.  The 
veteran reported that if he used the left thumb and applied 
any pressure, this elicited pain.  The surgical scar was also 
sensitive to touch.  He had decreased strength in the left 
hand due to the thumb injury.  The rain and cold weather 
worsened the pain.  His symptoms included weakness, 
stiffness, fatigue, swelling and lack of endurance.  He was 
not receiving medical care for the left thumb.  He reported 
that rest or Tylenol eased the pain.  He last worked in 1998.  

On examination, there was a flexion deformity of the 
metacarpophalangeal joint with the joint held at 64 degrees 
of flexion.  He was unable to extend the joint beyond the 64 
degrees of flexion.  There was an unsightly, tender, 
7 x 1/4-centimeter scar on the lateral aspect of the left 
thumb.  He was able to touch the thumb to all fingertips.  He 
also able to touch the fingertips and thumb to the palm after 
fatiguing.  It appeared that he had greater use of the thumb 
after fatiguing.  The left grip was weaker than the right.  
Sensitivity to light touch and pain was decreased in the 
thenar eminence and the left thumb.  The veteran had lost 1/3 
of the thenar eminence.  The examiner indicated that the 
X-ray studies were unchanged from 1994.  The left thumb was 
considered radiographically stable.  The diagnosis was 
"status post injury with reconstructive surgery, tendon 
transplant to the left thumb with radiographic evidence of 
contraction deformity and osteoarthritic changes of the 
metacarpophalangeal joint of the left thumb.  This is 
unchanged since the previous X-rays of 1994.  There was 
arthritis, ankylosis and muscle injury (loss of 1/3 of the 
thenar eminence)."  On neurologic examination, the scar was 
also described as tender.

In a January 2002 rating action, the RO granted service 
connection for the surgical scar on the lateral aspect of the 
left thumb.  The RO assigned a noncompensable disability 
evaluation effective May 7,1992.  

A hearing was held before the undersigned Veterans' Law Judge 
in August 2003; however, the veteran only provided testimony 
regarding his PTSD disability.  

Criteria and Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which is in turn based 
on the average impairment of earning capacity caused by a 
given disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  If there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In assessing a claim for an increased rating, the 
history of the disability should be considered.  38 C.F.R. § 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board notes that the appeal for a higher evaluation for 
the left thumb disability arises from the initial rating 
decision, which established service connection for the 
disability and assigned the initial disability evaluation.  
Therefore, the entire rating period is to be considered, 
including the possibility of a staged rating (i.e., separate 
ratings for separate periods of time) based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The RO has assigned a 10 percent rating for the veteran's 
service connected left thumb disability in accordance with 
the Schedule for Rating Disabilities 38 C.F.R. Part 4, 
Diagnostic Codes 5010-5224.  

Diagnostic Code 5010 provides that arthritis due to trauma 
will be rated as degenerative arthritis under Diagnostic Code 
5003.  Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
Diagnostic Code, a rating of 10 percent is warranted for each 
major joint or groups of joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.

Diagnostic Code 5224 provides the rating criteria for 
ankylosis of the thumb.  Under this Diagnostic Code 
provision, a 10 percent evaluation is warranted when the 
ankylosis of the minor thumb is favorable and the maximum 20 
percent evaluation is warranted when the ankylosis of the 
minor thumb is unfavorable.  

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits, the 
following rules were observed: (1) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, was rated as 
amputation. (2) Ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, even though each was 
individually in favorable positions, was rated as unfavorable 
ankylosis. (3) With only one joint of a digit ankylosed or 
limited in its motion, the determination was made on the 
basis of whether motion was possible to within two inches 
(5.1 centimeters) of the median transverse fold of the palm; 
when so possible, the rating was for favorable ankylosis, 
otherwise unfavorable. (4) With the thumb, the 
carpometacarpal joint was regarded as comparable to the 
metacarpophalangeal joint of other digits.  Extremely 
unfavorable ankylosis of the fingers, all joints in extension 
or in extreme flexion, or with rotation and angulation of 
bones, was rated as amputation.  38 C.F.R. § 4.71a.

The provisions for rating disabilities in the individual 
fingers were amended on July 26, 2002 and made effective 
August 26, 2002.  The Board must determine whether the 
revised version is more favorable to the veteran.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  However, even if 
the Board finds the revised version more favorable, the reach 
of the new criteria can be no earlier than the effective date 
of that change.  VAOPGCPREC 3-2000 (2000).  In this case, VA 
must consider the claim pursuant to the former criteria 
during the course of the entire appeal, and since August 26, 
2002 under the revised criteria, applying whichever is more 
favorable to the veteran.  See DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997).

Under rating criteria effective from August 26, 2002, 38 
C.F.R. § 4.71a, Diagnostic Code 5224 provides that favorable 
ankylosis of thumb warrants a 10 percent evaluation for the 
major and minor upper extremity; a 20 percent evaluation 
requires unfavorable ankylosis or either extremity.  Under 
Diagnostic Code 5228, which pertains to limitation of motion 
of the thumb, a 10 percent evaluation is warranted with a gap 
of one to two inches (2.5 to 5.1 cm.) between the thumb pad 
and the fingers with the thumb attempting to oppose the 
fingers.  A 20 percent rating is warranted when there is a 
gap of more than two inches (5.1 centimeters (cm.)) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228 
(effective August 26, 2002). 

If both the carpometacarpal and interphalangeal joints are 
ankylosed, and either is in extension or full flexion, or 
there is rotation or angulation of a bone, evaluate as 
amputation at metacarpophalangeal joint or through proximal 
phalanx. (ii) If both the carpometacarpal and interphalangeal 
joints are ankylosed, evaluate as unfavorable ankylosis, even 
if each joint is individually fixed in a favorable position. 
(iii) If only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as unfavorable 
ankylosis.  (iv) If only the carpometacarpal or 
interphalangeal joint is ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, 
evaluate as favorable ankylosis. 38 C.F.R. § 4.71a (effective 
August 26, 2002).

The Board notes that when evaluating musculoskeletal 
disabilities, in addition to applying the schedular criteria, 
VA may consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated (to include with respect to flare-ups and/or 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996)

The veteran's statements and testimony describing the 
symptoms of his service-connected disorder are deemed 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record and in conjunction with the 
pertinent rating criteria.

In this regard, the VA examinations have revealed that there 
is ankylosis involving the left thumb.  There is a flexion 
deformity of the metacarpophalangeal joint.  It was fixed at 
approximately 64 degrees of flexion.  Additionally, there was 
no ankylosis of the proximal interphalangeal joint.  The 
August 1995 VA examination noted full range of motion of the 
carpal metacarpal joint and interphalangeal joint.  The 
ankylosis of the thumb is not unfavorable.  Furthermore range 
of motion testing showed no gaps of more than 5.1 cm. between 
the fingers and the thumb pad.  Based on this evidence the 
Board finds that the criteria for a rating in excess of 10 
percent under the old or revised rating criteria have not 
been met.  

The Board has considered the functional impairment caused by 
the pain as contemplated in the Deluca case.  During the most 
recent VA examination the veteran reported that the pain was 
5 out of 10 with.  He indicated that there were no flare-ups 
or incoordination.  In fact, the examiner noted that his 
function increased on fatigue.  The Board is satisfied that 
the current 10 percent adequately reflects the degree of 
functional impairment caused by the pain from the left thumb 
disability.  Accordingly the Board finds that the 
preponderance of the evidence is against a higher rating for 
the thumb disability. 

With respect to the scar, examinations have shown it to be 
tender.  This warrants a 10 percent rating under Diagnostic 
Code 7804, as in effect prior to August 30, 2002, which the 
Board finds to be the favorable version of the regulation in 
this respect.


ORDER

Entitlement to a rating in excess of 10 percent for the 
residuals of a left thumb injury, the minor extremity, is 
denied.

Entitlement to a 10 percent rating for the surgical scar of 
the left (minor) thumb is granted, subject to regulations 
applicable to the payment of monetary benefits.


REMAND

At the August 2003 personal hearing the veteran reported that 
he has been receiving ongoing VA PTSD treatment at the Salem 
VA facility.  These records must be considered in 
adjudicating his claim.    

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
action:

1.  The RO should obtain all records of 
treatment for PTSD directly from the 
Salem VA medical facility.  If necessary, 
the veteran should be requested to 
provide additional information concerning 
PTSD treatment. 

2.  Thereafter, the RO should readjudicate 
this claim, with consideration of the 
additional evidence submitted directly to 
the Board.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC), which should include a 
discussion of the evidence submitted 
directly to the Board.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



